Citation Nr: 1529966	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to October 1960 and from November 1990 to March 1990.  He also served on inactive duty for training purposes (INACDUTRA) for over ten years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is of record.

In January 2015, the appeal was remanded for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's January 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss did not have its clinical onset during service and is not otherwise related to active duty; bilateral sensorineural hearing loss was not exhibited within a year of either of the Veteran's periods of active service.

2. Tinnitus did not have its clinical onset during service and is not otherwise related to active duty; tinnitus was not exhibited within a year of either of the Veteran's periods of active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in service, and bilateral sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. Tinnitus was not incurred or aggravated in service, and tinnitus may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated October 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran was afforded a VA examination in January 2015.  The examiner offered etiological opinions regarding the disabilities on appeal and supported his conclusions with cogent rationales.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as the examiner provided those opinions and supported those opinions with thorough supporting rationales, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, ___ Vet. App. ___, No. 13-0540 (Feb. 9, 2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At his most recent VA audiology examination, in January 2015, all of the Veteran's puretone thresholds were above 25 decibels.  He therefore has a hearing disability for VA purposes.  The Veteran is also competent to report tinnitus, Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and tinnitus was identified on the recent VA audiology examination.

In-service acoustic trauma is also conceded.  The Veteran has testified that he experienced loud noise during service.  The Veteran is competent to state such and the Board finds his accounts credible.  As such, acoustic trauma is conceded.  The remaining issue, therefore, is whether there is any nexus between the Veteran's disabilities and his active service.

As discussed in the Board's January 2015 remand, while the Veteran was afforded a VA examination in January 2012, that examination is inadequate for determining service connection as the examiner did not consider pertinent evidence and was unable to offer an opinion regarding the etiology of tinnitus without resorting to speculation.  As the January 2012 VA examination is inadequate it will not be relied upon in determining the etiology of the Veteran's disabilities and will not be discussed further.

The Veteran was afforded a VA examination in January 2015.  The examiner elicited a history of noise exposure from the Veteran and considered the Veteran's service treatment records in tendering an etiological opinion.  The examiner offered separate opinions as to the etiology of the Veteran's right ear hearing loss, left ear hearing loss and tinnitus.

Regarding right ear hearing loss, the examiner explained that the Veteran had normal hearing through 1996 according to audiometric testing performed while the Veteran was serving a period of INACDUTRA.  The examiner explained that had the Veteran suffered a permanent right ear hearing loss, such would have shown within a week of acoustic trauma and been noticeable on one of the multiple audiograms of record from the Veteran's first period of active duty service until 1996.  This led the examiner to conclude that right ear hearing loss was not the result of both of the Veteran's periods of active service.  The examiner explained that right ear hearing loss was not shown until January 2012.  Given this, the examiner concluded that right ear hearing loss was less likely than not related to either period of active service; rather, right ear hearing loss developed sometime between 1996 and 2012, well after both periods of active service.  The examiner supported this conclusion by again stating that permanent hearing loss will be shown on an audiogram within one week of exposure to acoustic trauma.

Regarding left ear hearing loss, the examiner explained that the Veteran possessed normal left ear hearing loss until 1988.  The examiner discussed audiograms taken, which showed normal left ear hearing until 1988.  This led the examiner to conclude that the Veteran did not experience left ear hearing loss as the result of his first period of active service, which lasted from 1957 to 1960.  The examiner noted that left ear hearing loss was not shown until an October 1990 audiogram (which showed 30 decibels at 3000 Hertz in the left ear).  This audiogram was conducted prior to the Veteran's second period of active service.  Given the normal left ear hearing shown on a November 1988 audiogram and the left ear hearing loss shown on an October 1990 audiogram, the examiner concluded that the Veteran's left ear hearing loss was related to acoustic trauma experienced sometime between those two audiograms.  Indeed, as the Veteran had not even entered his second period of active service until November 1990, it was not likely that left ear hearing loss was related to his second period of active service as it was shown on an audiogram one month prior to that time.  This led the examiner to conclude that it was less likely than not that left ear hearing loss was related to either of the Veteran's periods of active service.

Regarding tinnitus, the examiner explained that the Veteran stated that he did not experience tinnitus until during his time in the Navy.   The examiner noted, however, that fourteen times during active duty and INACDUTRA (as late as 1996), the Veteran reported no ear issues or hearing loss problems when reporting his medical history.  The examiner also noted no complaints of tinnitus in any of the Veteran's service treatment records.  The examiner explained that the Veteran had significant noise exposure outside of his two periods of active service, including in the form of hunting.  This led the examiner to conclude that it was less likely than not that tinnitus was related to either period of active service.

The January 2015 VA examiner's opinions are based on a thorough explanation of the pertinent evidence of record and he supports all conclusions with in-depth rationales.  Thus, the opinions are highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Veteran submitted a March 2013 private etiological opinion from Dr. C.W., Au.D.  In that opinion, Dr. C.W. relied on the Veteran's self-reported history of tinnitus and hearing loss and concluded that based on history and the Veteran's personal report of decreased hearing while using military equipment, it was more likely than not that the Veteran's bilateral hearing loss and tinnitus were the result of his military service.  The March 2013 etiological opinion is of limited probative value.  Dr. C.W. offered no rationale to support her opinion that tinnitus and hearing loss are related to the Veteran's periods of active service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  Further, Dr. C.W. did not review the Veteran's numerous audiograms, which the January 2015 VA examiner explained provided proof that hearing loss and tinnitus were not related to the Veteran's periods of active service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this instance, while the Veteran reported hearing loss and tinnitus since his first period of active service to Dr. C.W., audiograms and service treatment records for well after the Veteran's first period do not show permanent hearing loss or tinnitus, according to the January 2015 VA examiner.  As such, Dr. C.W.'s opinion is entitled to only minimal probative value.  See Caluza, 7 Vet. App. at 506.

The Board also acknowledges the statement of the Veteran's wife, dated September 2011.  In that statement, the Veteran's wife explained that the Veteran has experienced decreased hearing for over 50 years.  The December 2015 VA examiner, however, explained that had the Veteran suffered from permanent hearing loss as a result of his first period of active service, such would have manifested within a week of such exposure and been shown on audiograms thereafter.  The examiner pointed to multiple audiograms of record after the Veteran's first period of active service showing no right or left ear hearing loss.  The Board finds the January 2015 VA examiner's opinion as to whether hearing loss is related to the Veteran's first period of active service far more probative than the Veteran's wife's statement that the Veteran has experienced decreased hearing for more than 50 years.

The Veteran submitted several statements from individuals he served with who stated that they experience hearing loss.  See March 2012 Statement of J.B.; March 2012 Statement of A.C.; March 2012 Statement of P.B.; March 2012 Statement of A.B.  While those individuals may possess hearing loss now, the fact that they suffer from hearing loss now does not have any bearing on whether the Veteran's hearing loss is related to either period of the Veteran's active service.  Indeed, it is unclear whether these individuals served with the Veteran or even experienced the same extent of noise exposure that the Veteran experienced.  Further, it is unclear whether these individuals' hearing losses were even related to their service at that time.  Simply, the fact that various individuals, who happened to serve on the same vessel as the Veteran, experienced hearing loss is immaterial to the Veteran's claims.

In summary, the Board finds the January 2015 VA examiner's opinions most probative.  The examiner explained that a permanent right ear hearing loss was not shown until between 1996 and 2012, well after the Veteran's final period of active service.  Further, a permanent left ear hearing loss was shown between 1988 and 1990, prior to the Veteran's second period of active service, but well after the Veteran's first period of active service.  The examiner explained that audiograms showed that neither left ear nor right ear hearing loss were related to either of the Veteran's periods of active service.  Dr. C.W. did not consider any service treatment records from the Veteran's periods of active service or INACDUTRA, which the January 2015 VA examiner indicated were crucial to determining the onset of the Veteran's hearing loss.  The Board finds the weight of the probative evidence, namely the January 2015 VA examiner's opinion, is against the Veteran's claim for service connection for bilateral hearing loss, for the reasons discussed above.

Further, regarding tinnitus, the examiner explained that while the Veteran claimed that he experienced tinnitus during service, he denied any ear or hearing problems until his claim for service connection was filed.  Indeed, the Veteran expressly denied any such problems 14 times.  The Board finds the January 2015 VA examiner's opinion far more probative that the Veteran's current account that tinnitus began sometime during service in the 1960s.  See Hearing Transcript at 8.  Had the Veteran experienced tinnitus since the 1960s, it is likely that he would have reported ear or hearing problems when he was asked to identify such 14 times in the interim.  Thus, the Board finds the weight of the probative evidence is against the Veteran's claim for service connection for tinnitus, for the reasons discussed above.

Concerning presumptive service connection, the evidence does not show that either bilateral hearing loss or tinnitus developed within either year following the Veteran's periods of active service.  Indeed, the most probative evidence of record, the January 2015 VA examiner's opinion shows that right ear hearing loss did not begin until sometime between 1996 and 2012, while left ear hearing loss began between 1988 and sometime prior to the Veteran's second period of active service.  Likewise, the January 2015 VA examiner offered the most probative evidence of the onset of the Veteran's tinnitus.  The examiner explained that tinnitus was never reported during active service or even several years following the Veteran's final period of active service.  Indeed, the Veteran denied any hearing or ear problems in 1996, several years following his final period of active service.  Thus, the evidence is against a finding that either hearing loss or tinnitus developed within a year of the Veteran's two periods of active service.  As such, presumptive service connection is not warranted.  38 C.F.R. § 3.307.

The March 2015 VA examiner indicated that the Veteran's bilateral hearing loss and tinnitus could be related to the Veteran's noise exposure over his lifetime, including pre-service and post service civilian noise exposure and during his time in the Reserves.  It was not indicated that hearing loss occurred as a result of injury or disease during ACDUTRA or injury during a period of INACDUTRA.  Since the evidence does not point to a period of service as the date of onset of pertinent disability or reflect that pertinent disability is otherwise due to service, a basis for granting service connection is not established.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


